Hinman, J.
(dissenting). Northern Valley Bus Line, Inc., a New York corporation, had received a certificate of convenience and necessity and had operated thereunder. Later it sold all of its equipment and discharged its employees and all of its stock was sold to the New Jersey interests. Its name was then changed to Public Service Interstate Transportation Co., Inc., the petitioner in this proceeding. Petitioner retained its corporate right to transact business and its certificate of convenience and necessity. For a substantial period thereafter no bus line was operated locally in accordance with its known schedule. As to no time since it sold its equipment has it been shown that petitioner itself operated the line. The claim now made in its petition for certiorari is that an affiliated New Jersey transportation company supplied it with buses and drivers on a rental basis pending the purchase of buses of its own. There is no proof of any such rental or purchase by petitioner or that it did itself operate the line and manage it in its own corporate capacity, or that it paid such rental or handled the proceeds of the business through its own officials and employees, or that it kept any books. Nothing of that sort was shown to have existed up to the last hearing. The proof is that the buses of a New Jersey affiliated company were being used in connection with the New Jersey company’s interstate line which covered the same route. The inference to be drawn was that *167such transportation as was furnished intrastate over the route in question was managed and operated wholly by the New Jersey company without any more participation by the petitioner than if, in fact, the petitioner had assigned its certificate to the New Jersey company. If, in fact, the line was operated by the New Jersey company on its own account, by assignment of the certificate of convenience and necessity, express or implied, such assignment to be valid required the approval of the Public Service Commission. That was not obtained. The petitioner did not, nor did any one in its behalf or otherwise, continue to report to the Public Service Commission. If the petitioner did not itself operate the line, either because it assigned its certificate or because it abandoned its right to do so by allowing the operation to be conducted by another for its own benefit, the petitioner cannot complain that the Public Service Commission has ignored the former certificate in making this determination. It violated no rule of law, nor was it arbitrary, as I see it. This court cannot, upon this record, show that the petitioner, apart from the New Jersey interests as a whole, has been operating under the certificate belonging to the petitioner.
At no time did the petitioner try to prove any operating agreement which might be helpful to it. It even objected to the consideration of the subject on cross-examination of one of its officials. It may be inferred that it did not offer this proof or join with intervenor in asking that it be received because it would be damaging to it if actually received or that no such operating contract actually had existed. It is rather late now to ask for a rehearing to offer such proof. The petitioner has no one to blame but itself. I could vote to confirm the determination but I dissent from any annulment of the determination which goes beyond remitting the matter to the Public Service Commission for rehearing to allow petitioner an opportunity to make proof of the methods of operation of the line.
Rhodes, J., concurs.
Order annulled and petition denied, -with costs.